DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/016,036 filed 09/09/2020.
Claims 1-20 are pending in the Application.

Information Disclosure Statement
The information disclosure statement filed 09/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to Non-patent Document 1 has not been considered, because legible copy of this document was not found in the record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,783,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent and the Application are claiming common subject matter as follows:
Application 17/016,036
US Patent 10,783,290
A method comprising:
 A method comprising:
for a first tool-log variable of a set of tool-log variables, comparing a first tool-log variable result from a first integrated circuit (IC) manufacturing recipe to a first tool-log variable result from a second IC manufacturing recipe, wherein the first and second tool-log variable results are obtained from one or more tool-logs generated from execution of the first IC manufacturing recipe and the second IC manufacturing recipe on an IC manufacturing tool as part of fabricating one or more IC structures;
for a first tool-log variable of a set of tool-log variables, comparing a first tool-log variable result from a first integrated circuit (IC) manufacturing recipe to a first tool-log variable result from a second IC manufacturing recipe, wherein the first and second tool-log variable results are obtained from one or more tool-logs generated from execution of the first IC manufacturing recipe and the second IC manufacturing recipe on an IC manufacturing tool as part of fabricating one or more IC structures;
based on the comparison, assigning a first tool-log variable similarity value for the first tool-log variable; 
 based on the comparison, assigning a first tool-log variable similarity value for the first tool-log variable;
based on the first tool-log variable similarity value, calculating a recipe similarity value for the first IC manufacturing recipe and the second IC manufacturing recipe,
based on the first tool-log variable similarity value, calculating a recipe similarity value for the first IC manufacturing recipe and the second IC manufacturing recipe,
wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device; and
wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device; and
based on the calculated recipe similarity value meeting a predetermined condition, performing one or more of operations including (1) generating instructions to 



	The independent claims 1, 9, 17 of the Application correspond to the independent claims 1, 7, 14 of the Patent, and dependent claims 2-8, 10-16, 18-20 of the Application correspond to the dependent claims 2-7, 8-13, 15-17 of the Patent. The corresponding claims are different in their wording, but clearly discloses the same material/subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US Patent 7,248,936).

for a first tool-log variable of a set of tool-log variables, comparing a first tool-log variable result from a first integrated circuit (IC) manufacturing recipe to a first tool-log variable result from a second IC manufacturing recipe, wherein the first and second tool-log variable results are obtained from one or more tool-logs generated from execution of the first IC manufacturing recipe and the second IC manufacturing recipe on an IC manufacturing tool as part of fabricating one or more IC structures (comparing each parameter 1/first tool-log variable of plurality of parameters 64 from first tool recipe 60/first integrated circuit (IC) manufacturing recipe with corresponding parameter 1/first tool-log variable result from plurality of parameters 138 of parameter verification set/PVS template 136 for existed tool recipe/second IC manufacture recipe (col. 3, ll.1-6; col. 2, ll.2-3, ll.62-67), wherein parameters 64 and corresponding parameters 138 are vary from recipe to recipe/variables (col. 4, ll.24-27; col. 5, ll.45-49), and wherein when first tool recipe 60 and PVS template 136 for existed tool recipe/second IC manufacture recipe are executed are written into log 180/tool-logs and obtained from (col. 6, ll.1-10; Figs. 1, 3, 4)); 
based on the comparison, assigning a first tool-log variable similarity value for the first tool-log variable (based on determination whether any non-matching/similarity  value/parameter 1/first tool-log variable and parameter 1/first tool-log variable exist in first tool recipe 60/first integrated circuit (IC) manufacturing recipe and PVS template 136 for existed tool recipe/second IC manufacture recipe (col. 2, ll.11-12; col. 2, ll.62-67; col. 8, ll.12-16) to decide/assign between step S7 and step10, such as if result comparison passed/failed (col. 8, ll.38-42, ll.11-17; Fig. 2)); 
(based on the result of comparison of parameters/variables in the first tool recipe 60/first integrated circuit (IC) manufacturing recipe and PVS template 136 for existed tool recipe/second IC manufacture recipe when non-matching parameters are found to modify/calculate parameters of the  first tool recipe 60/first integrated circuit (IC) manufacturing recipe to match corresponding parameter in the PVS template for existed tool recipe/second IC manufacture recipe  (col. 8, ll.11-17, 54-56; Fig. 2)),
wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device (wherein all steps are implemented by computing device 104 (col. 4, ll.39-45; col. 6, ll.27-37; Fig. 1)); and 
based on the calculated recipe similarity value meeting a predetermined condition, performing one or more of operations including (1) generating instructions to add one of the first IC manufacturing recipe or the second IC manufacturing recipe to an IC manufacturing recipe library or (2) generating a defense report for one of the first IC manufacturing recipe or the second IC manufacturing recipe (based on finding non-matched and non-modifiable generate inhibit verification report/defense report and/or update log 180 upload/download first tool recipe 60/first integrated circuit (IC) manufacturing recipe and PVS template 136 for existed tool recipe/second IC manufacture recipe for manufacturing integrated circuit (col. 8, ll.46-51, ll.49-51, ll.60-61; Fig. 2) and/or write data into database 134 (col. 5, ll.43-49, ll.66-67)).
With respect to claim 9 Holmes et al. teaches A method comprising: 
receiving a first set of tool-log entries obtained from execution of a first integrated circuit (IC) manufacturing recipe on an IC manufacturing tool, wherein the execution of the first IC manufacturing recipe includes forming one or more IC structures (obtaining first tool recipe 60/first integrated circuit (IC) manufacturing recipe (col. 4, ll.21-24; col. 1, ll.14-15), wherein when first tool recipe 60/first integrated circuit (IC) manufacturing recipe is executed it controls semiconductor/IC structures fabrication, and wherein first tool recipe 60/first integrated circuit (IC) manufacturing recipe is obtained from log 180 (col. 6, ll.12-13; Fig. 1)); 
receiving a second set of tool-log entries obtained from execution of a second IC manufacturing recipe on the IC manufacturing tool, wherein the execution of the second IC manufacturing recipe includes forming one or more IC structures (obtaining PVS template 136 for existed tool recipe/second IC manufacture recipe (col. 3, ll.65-67; col. 4, ll.1-2), wherein when PVS template 136 for existed tool recipe/second integrated circuit (IC) manufacturing recipe is executed it controls semiconductor/IC structures fabrication, and wherein PVS template 136 for existed tool recipe/second integrated circuit (IC) manufacturing recipe is obtained from log 180 (col. 6, ll.12-14; Fig. 1)); 
comparing a first tool-log entry from the first set of tool-log entries to a first tool-log entry from the second set of tool-log entries (comparing first tool recipe 60/first integrated circuit (IC) manufacturing recipe obtained from log 180 with corresponding PVS template 136 for existed tool recipe/second IC manufacture recipe obtained from log 180 (col. 6, ll. 1-14; Figs. 1, 2); and 
based on the comparison, performing one or more of operations including (1) generating instructions to add one of the first IC manufacturing recipe or the second IC manufacturing recipe to an IC manufacturing recipe library or (2) generating a defense report for one of the first IC manufacturing recipe or the second IC manufacturing recipe (based on comparison first tool recipe 60/first integrated circuit (IC) manufacturing recipe obtained from log 180 with corresponding PVS template 136 for existed tool recipe/second IC manufacture recipe obtained from log 180 perform generating inhibit verification report/defense report and/or update log 180 upload/download first tool recipe 60/first integrated circuit (IC) manufacturing recipe and PVS template 136 for existed tool recipe/second IC manufacture recipe for manufacturing integrated circuit (col. 6, ll.1-14; col. 8, ll.46-51, ll.49-51, ll.60-61; Fig. 2) and/or write data into database 134 (col. 5, ll.43-49, ll.66-67)).  
With respect to claim 17 Holmes et al. teaches limitations similar to limitations of claim 1, including  An integrated circuit (IC) manufacturing recipe similarity evaluation system comprising: a processor; and a non-transitory, computer readable storage medium including computer program code for one or more programs, the non-transitory, computer readable storage medium and the computer program code being configured to, with the processor, cause the system to implement method steps (computing device 104 comprising a processor PU 114, which executes program instructions stored in memory 112/computer readable non-transitory computer storage to implement all  method steps (col. 4, ll.39-46; col. 6, ll.27-37, ll.50-55; col. 9, ll.12-13; Fig. 1)). 

Claim 2: further comprising: based on the calculated recipe similarity value meeting the predetermined condition, as part of forming an IC structure executing the first IC manufacturing recipe or the second IC manufacturing recipe on the IC manufacturing tool (col. 1, ll.60-62; col. 2, ll.27-33; col. 4, ll.30-34).
Claim 3: wherein the IC manufacturing tool is an IC manufacturing tool of a plurality of IC manufacturing tools, and the set of tool-log variables includes tool-log variables corresponding to more than one IC manufacturing tool of the plurality of IC manufacturing tools (col. 4, ll.24-34; col. 7, ll.55-62).
Claim 4: wherein the first tool-log variable of the set of tool-log variables comprises a number of IC manufacturing recipe steps or a duration of one or more IC manufacturing steps (col. 1, ll.12-21).
Claims 5, 18: wherein the calculating the recipe similarity value comprises comparing the first variable similarity value to a threshold value (col. 8, ll.23-25, 56-59; col. 7, ll.30-32).
Claim 6: further comprising, for each additional tool-log variable of the set of tool-log variables: assigning an additional tool-log variable similarity value for an additional tool-log variable resulting from a comparison of an additional tool-log variable result from the first IC manufacturing recipe with an additional tool-log variable result from the second IC manufacturing recipe (col. 8, ll.56-59; col. 4, ll.27-31; Figs. 3, 4), wherein the calculating the recipe similarity value is based on the additional tool-log variable similarity value for each additional tool-log variable of the set of tool-log variables (col. 4, ll.34-37; col. 5, ll.45-51).
(col. 6, ll.60-67; col. 7, ll.3-6).
Claim 8: wherein the first IC manufacturing recipe and the second IC manufacturing recipe are a same IC manufacturing recipe (col. 7, ll.3-6; col. 6, ll.8-11), and comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe comprises comparing the first tool-log variable result from a first instance of executing the same IC manufacturing recipe on the IC manufacturing tool to the first tool-log variable result from a second instance of executing the same IC manufacturing recipe on the IC manufacturing tool (col. 5, ll.56-59; col. 7, ll.3-5; col. 8, ll.12-17).
Claim 10: further comprising: retrieving one of the first IC manufacturing recipe or the second IC manufacturing recipe from an IC manufacturing recipe library (col. col. 5, ll.43-49); and executing the one of the first IC manufacturing recipe or the second IC manufacturing recipe on the IC manufacturing tool to generate a corresponding first set of tool-log entries or second set of tool-log entries (col. 5, ll.63-67).
Claim 11: wherein the comparing the first tool-log entry to the second tool-log entry comprises: selecting the first tool-log entry from the first set of tool-log entries based on a set of tool-log variables (col. 6, ll.1-10); and selecting the second tool-log entry from the second set of tool-log entries based on the set of tool-log variables (col. 6, ll.8-10).
Claim 12: further comprising: based on the comparison of the first tool-log entry from the first set of tool-log entries to the first tool-log entry from the second set of tool-log entries, assigning a tool-log similarity value for the first tool-log entry from the first set (col. 2, ll.11-12; col. 2, ll.62-67; col. 8, ll.12-16; col. 8, ll.38-42, ll.11-17); based on the similarity value, calculating a recipe similarity value for the first IC manufacturing recipe and the second IC manufacturing recipe (col. 8, ll.11-17, 54-56); and concluding that the first IC manufacturing recipe is similar to the second IC manufacturing recipe based on the recipe similarity value (col. 8, ll.31-36).
Claim 13: further comprising: based on the concluding that the first IC manufacturing recipe is similar to the second IC manufacturing recipe, generating instructions to add one of the first IC manufacturing recipe or the second IC manufacturing recipe to an IC manufacturing recipe library (col. 8, ll. 31-36, ll.62-63; col. 5, ll.43-49, ll.66-67).
Claim 14: further comprising: based on the concluding that the first IC manufacturing recipe is similar to the second IC manufacturing recipe, generating a defense report for one of the first IC manufacturing recipe or the second IC manufacturing recipe based on an existing defense record for the other of the first IC manufacturing recipe or the second IC manufacturing recipe (col. 8, ll.46-51, ll.49-51, ll.60-61).
Claim 15: wherein the first IC manufacturing recipe and the second IC manufacturing recipe are a same IC manufacturing recipe, and the method further comprises, based on the concluding that the first IC manufacturing recipe is similar to the second IC manufacturing recipe, concluding that the IC manufacturing tool meets a performance standard (col. 7, ll.3-6; col. 6, ll.8-11; col. 8, ll.31-36).
Claim 16: further comprising: based on the concluding that the first IC manufacturing recipe is similar to the second IC manufacturing recipe, as part of forming (col. 8, ll.31-36; col. 7, ll.22-34).
Claim 19: wherein the non-transitory, computer readable storage medium and the computer program code are configured to, with the processor, further cause the system to: output an indication of recipe similarity based on the calculated recipe similarity value (col. 7, ll.32-34, ll.43-45).
Claim 20: wherein the non-transitory, computer readable storage medium and the computer program code are configured to, with the processor, further cause the system to: based on the recipe similarity value meeting the predetermined similarity standard, executing the first IC manufacturing recipe or the second IC manufacturing recipe on the IC manufacturing tool (col. 8, ll.31-36; col. 7, ll.22-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

HR
11/09/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851